DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publication US 2011/0223953 A1).
With respect to claims 1, 7, and 13, Lee et al. discloses a first User Equipment comprising a receive, a processor, and a transmitter, which are means for a method of operating the first UE (See the abstract, page 6 paragraphs 78-79, and Figure 6 of Lee et al. for reference to a mobile station, which is a first UE, comprising a receiving module, a transmitting module, and a processor adapted to perform a method of direct communication in a wireless communication system).  Lee et al. also discloses receiving a Sounding Reference Signal (SRS) from a second UE; and measuring a (See page 5 paragraphs 73-74 of Lee et al. for reference to the mobile station receiving, detecting, and measuring channel quality of a sounding signal, i.e. a SRS, transmitted by a neighbor mobile station, i.e. a second UE, to a base station).  Lee et al. further discloses determining whether the second UE is a candidate for a direct link based on the signal quality measurement; and transmitting a request to a first gNB to establish a direct link with the second UE (See page 3 paragraph 42 and page 5 paragraphs 74-76 of Lee et al. for reference to the mobile station determining if a quality of the measured signal from the neighbor mobile station is equal to or higher than a specific level, i.e. determining whether or not the neighbor mobile station is a candidate for a direct link, and for reference to the mobile station requesting to a base station to perform direct communication with the neighbor mobile station).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Ma et al. (U.S. Publication US 2014/0169310 A1).
With respect to claims 2, 8, and 14, although Lee et al. does disclose the mobile station attempting to obtain information on mobile stations possible to become neighbor (See pages 4-5 paragraphs 63-65 of Lee et al.), Lee et al. does not specifically disclose determining an ID of the second UE based on the received SRS.  However, Ma et al., in the field of communications, discloses a first user equipment detecting a SRS signal of another user equipment to determine identify information of the another user equipment (See page 5 paragraph 69 of Ma et al.).  Determining identity information of another UE from a detected SRS signal has the advantage of allowing a UE to detect IDs of other UEs via the same signals, i.e. SRSs, measured to determine channel quality between the UEs, such that further signals do not needed to be detected in order to determine the IDs.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Ma et al., to combine determining identity information of another UE from a detected SRS signal, as suggested by Ma et al., with the system and method of Lee et al., with the motivation being to allow a UE to detect IDs of other UEs via the same signals, i.e. SRSs, measured to determine channel quality between the UEs

Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Ma et al., and in further view of Schubert et al. (U.S. Publication US 2020/0314828 A1).
With respect to claims 3, 9, and 15, Lee et al. does not specifically disclose receiving a joint schedule for a beam search from the first gNB.
With respect to claims 4, 10, and 16, Lee et al. does not specifically disclose performing a beam search procedure.
With respect to claims 5, 11, and 17, Lee et al. does not specifically disclose transmitting a beam search report to the first gNB.
With respect to claims 6, 12, and 18, Lee et al. does not specifically disclose receiving information about a direct link beam pair for establishing a direct link with the second UE.
With respect to claims 3-6, 9-12, and 15-18, Schubert et al., in the field of communications, discloses a base station providing to UEs information on beam indexes used with beam specific reference signals used by the UEs to measure different beams belonging to other UEs, i.e. a joint scheduled for a beam search, where the UEs measured the beams, i.e. perform a beam search procedure, report the measurements to the base station as sidelink interference matrix measurements, and receive, based on the report, a new beamforming configuration, i.e. precoders, used for direct communication between the UEs including, which is information about a direct link beam pair for establishing a direct link between the UEs (See page 2 paragraphs 33-42, page 3 paragraphs 47-51, and Figures 2 and 4-5 of Schubert et al.).  Transmitting a beam search report based on measurements obtained during a joint beam search procedure and receiving information about direct link beams used to transmit between UEs has the advantage of allowing interference between multiple direct links used by multiple UE pairs to be detected and mitigated.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Schubert et al., to combine transmitting a beam search report based on measurements obtained during a joint beam search procedure and receiving information about direct link beams used to transmit between UEs, as .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seo et al. (U.S. Publication US 2017/0163470 A1) and Gao et al. (U.S. Publication US 2014/0018010 A1) each disclose relevant systems and methods of detecting devices for direct link wireless communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON E MATTIS/Primary Examiner, Art Unit 2461